



Exhibit 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the "Amendment") is effective as of
March 17, 2016 (the "Effective Date"), by and between BKFS I MANAGEMENT, INC., a
Delaware corporation (the "Company"), and KIRK LARSEN (the "Employee") and
amends that certain Amended and Restated Employment Agreement dated as of April
23, 2015 (the “Agreement”). In consideration of the mutual covenants and
agreements set forth herein, the parties agree as follows:


1.Section 3 of the Agreement is deleted and the following shall be inserted in
lieu thereof: “Term. The term of this Agreement shall commence on the Effective
Date and shall continue for a period of three (3) years ending on the third
anniversary of the Effective Date or, if later, ending on the last day of any
extension made pursuant to the next sentence, subject to prior termination as
set forth in Section 8 (such term, including any extensions pursuant to the next
sentence, the "Employment Term"). The Employment Term shall be extended
automatically for one (1) additional year on the second anniversary of the
Effective Date and for an additional year each anniversary thereafter unless and
until either party gives written notice to the other not to extend the
Employment Term before such extension would be effectuated.”


IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above.
 
BKFS I MANAGEMENT, INC.


By: /s/ Michael L.
Gravelle                                                                      
Its: Executive Vice President, General Counsel and Corporate Secretary
 


KIRK LARSEN
            /s/ Kirk T.
Larsen                                                                               










